DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Information Disclosure Statement
1.      The information disclosure statements (IDS) submitted on 6/18/2020, 3/12/2021 and 3/02/2022 are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Reasons for Allowance
2.        Claims 1-10 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:  
          a. The closest references are found based on the updated search:
            Ueda et al (US. Pat. 8933692) discloses a rotation angle detection device detecting a rotation angle of a rotating body and comprising: a first sensor disposed at a first position at a periphery of the rotating body and outputting a first sinusoidal signal in accordance with a rotation of the rotating body; a second sensor disposed at a second position at the periphery of the rotating body and at an angular interval from the first position and outputting a second sinusoidal signal, having a positional phase difference corresponding to the angular interval from the first sinusoidal signal, in accordance with the rotation of the rotating body; and a rotation angle computing device computing the rotation angle based on the first sinusoidal signal and the second sinusoidal signal, wherein the rotation angle computing device comprises: a signal correction unit correcting one sinusoidal signal of the first sinusoidal signal and the second sinusoidal signal so that the positional phase difference that is a phase difference between the signals is made equal to a target phase difference; a rotation angle computing unit computing the rotation angle based on the one sinusoidal signal corrected by the signal correction unit and the other sinusoidal signal; a first signal abnormality judging unit judging whether or not the first sinusoidal signal is abnormal based on the one sinusoidal signal corrected by the signal correcting unit and the second sinusoidal signal; and a second signal abnormality judging unit judging whether or not the second sinusoidal signal is abnormal based on the one sinusoidal signal corrected by the signal correcting unit and the first sinusoidal signal (see specification for more details).
           Ueda (US. Pub. 20120158340) discloses a rotation angle detection device that includes a first sensor, a second sensor, and a third sensor that output, respectively, a first sinusoidal signal, a second sinusoidal signal, and a third sinusoidal signal, which are different in phase from each other, according to rotation of a rotor, and that detects a rotation angle of the rotor based on the first, second, and third sinusoidal signals, comprising: a determination unit that determines, based on the first sinusoidal signal, the second sinusoidal signal, and the third sinusoidal signal, whether the first sinusoidal signal, the second sinusoidal signal, and the third sinusoidal signal are each normal or abnormal; and a rotation angle calculation unit that calculates the rotation angle of the rotor based on at least two sinusoidal signals that are among the first sinusoidal signal, the second sinusoidal signal, and the third sinusoidal signal, and that are determined as being normal by the determination unit. (see specification for more details).
        Harada et al. (US. Pub. 20110246133) discloses a rotation sensor comprising: a magnetism generator that generates a magnetic field; a sensor chip having a magneto-resistance element region and a Hall element region, wherein the magneto-resistance element region includes a plurality of magneto-resistance elements, and the Hall element region includes a plurality of Hall elements; and a detection circuit that detects a relative rotation angle in relation to the magnetism generator according to output signals from each magneto-resistance element and each Hall element, wherein each magneto-resistance element provides a magneto-resistance effect with respect to the magnetic field; wherein each Hall element provides a Hall effect with respect to the magnetic field; wherein the plurality of magneto-resistance elements are arranged in the magneto-resistance element region so as to cause a phase difference between output signals of the magneto-resistance elements; wherein the plurality of Hall elements are arranged in the Hall element region so as to cause a phase difference between output signals of the Hall elements; wherein the magneto-resistance element region and the Hall element region at least partially overlap with each other; wherein the detection circuit includes a comparison section, an angle computing section, and an output section; wherein the comparison section compares an output level from each Hall element with a predetermined threshold value level, and provides a comparison result for each Hall element; wherein the angle computing section calculates a calculation angle corresponding to the relative rotation angle according to an output signal from each magneto-resistance element; wherein the output section compares the calculation angle with a predetermined threshold value, and provides a comparison result for each magneto-resistance element; and wherein the output section outputs a signal corresponding to the relative rotation angle based on the comparison result of the output section and the comparison result of the comparison section (see specification for more details).
        Dumas (US. Pat. 9906185) discloses a system comprising: a processor; and a memory having instructions stored thereon, wherein the instructions when executed by the processor, cause the processor to: determine a short circuit between phases of a multi-phase synchronous machine by: i1) retrieving values measured and supplied by at least two magnetic induction measuring sensors of an angular position sensor fixed on a rotor of a multi-phase synchronous machine, wherein the multi-phase synchronous machine comprises a stator and the rotor, the stator comprising a winding configured to be supplied with current, wherein the rotor comprises components that generate magnetic induction when moving about the stator, wherein the angular position sensor comprises at least two magnetic induction measuring sensors, wherein the at least two magnetic induction measuring sensors is fixed and extending at the axial end of the rotor opposite to and immediately next to the axial end of the components that generates the magnetic induction; i2) calculating a change value of the measured values of the at least two magnetic induction measurement sensors as a function of time; i3) comparing the calculated change value to a threshold value configured to detect an abrupt increase in induced magnetic field as sensed by the at least two induction measuring sensor, wherein the threshold value is associated with a short circuit event between different phases; and i4) if the calculated change is equal to or greater than the threshold value, generating an alert signal via an electronic unit, or otherwise revert to step i1), wherein the absolute angular position values of the rotor and the short circuit condition are determined jointly by the processor based on the measurements supplied by the at least two magnetic induction measuring sensors of the angular position sensor (see specification for more details).
        b. Regarding claim 1 and similarly claim 8, the cited references, alone or in combination, do not disclose nor fairly suggest:
                “….the second sensor unit outputs a third position detection value of a rotor, and the control unit compares one of the two first output values with one of the two second output values, compares the two first output values with each other, compares the two second output values with each other, compares a first position detection value of the rotor based on the first output values with a second position detection value of the rotor based on the second output values, and compares at least one of the first position detection value of the rotor and the second position detection value of the rotor with the third position detection value of the rotor output from the second sensor unit to determine whether the rotor and the sensors are abnormal” in combination with all other elements as claimed in claim 1. 
     As to claim(s) 2-7, the claims are allowed as they further limit allowed claim 1.
     As to claim(s) 9-10, the claims are allowed as they further limit allowed claim 8.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
5/3/2022